Citation Nr: 0947755	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the principal amount of $11,375.33.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Committee on 
Waivers and Compromises (Committee) in St. Paul, Minnesota, 
in conjunction with the Department of Veterans Affairs (VA), 
Regional Office (RO), in Atlanta, Georgia.

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a waiver of overpayment of compensation 
benefits in the amount of $11,375.33.  Before the Board can 
properly adjudicate the claim, however, additional procedural 
development is required.

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2009).

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided); see also VAOPGCPREC 6-98 
(holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered).

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2009); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) (holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate).

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2009). 

In this case, the Veteran's indebtedness was apparently 
created as a result of her being incarcerated from 2003 to 
2004.  A letter from the RO to the Veteran dated in October 
2006 suggests that there was a discrepancy in the actual 
dates of her incarceration, and that her account regarding 
the overpayment would have to be adjusted.  A VA Memo dated 
in November 2006 shows that the Veteran provided the correct 
dates of her incarceration, and that an amended award was 
needed.  A VA Memo dated in March 2008 shows that an 
amendment to the Veteran's award was still required.  During 
her October 2009 hearing, the Veteran questioned the validity 
of the current debt and asserted that an audit was necessary 
so that an accurate amount of indebtedness may be determined.

The Board notes that both the initial March 2005 Committee 
decision and the February 2006 Statement of the Case which 
followed addressed only the matter of whether the Veteran's 
request for a waiver of overpayment was timely filed.  It was 
concluded that the Veteran had been notified of the creation 
of the overpayment on June 25, 2004; that she had been 
notified that she had to file a request for waiver of 
overpayment within 180 days from the date of notification of 
the overpayment (no later than December 22, 2004); and that a 
waiver was not requested by the Veteran until March 7, 2005, 
rendering her request untimely.

The Board observes that the decision of the Committee 
presumes that an actual valid debt was created in the amount 
of $11,375.33.  The issue adjudicated on appeal regarding 
whether a waiver request was timely, or needed in the first 
place, cannot be rendered, however, until a decision on 
whether the proper amount of the debt created has been 
rendered.  Thus, these issues are "inextricably intertwined."  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The 
Board must, therefore, defer action on the issue of whether 
the waiver request was timely at this time.  Resolution of 
whether a valid debt was created is critical to the outcome 
of the claim and cannot be overlooked.  As such, in light of 
the discrepancy of the amount of the debt created, the Board 
believes that further action by the RO/AMC is required to 
determine whether a debt was properly created, and if so, the 
correct amount of the debt.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall set forth in the 
record a written audit of the Veteran's 
compensation benefits and associated 
overpayment.  This audit should reflect 
the amount of the original compensation 
benefits paid to the Veteran; the dates of 
actual incarceration which created the 
overpayment; any other related occurrences 
which were deemed to have contributed to 
the overpayment; the amount withheld 
during the pendency of this appeal; and 
amount of indebtedness outstanding, if 
any.  Copies of the written audit should 
be included into the Veteran claims files 
and another provided to the Veteran and 
her representative.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


